Name: Commission Regulation (EEC) No 824/92 of 31 March 1992 amending the list annexed to Regulation (EEC) No 3715/91 establishing, for 1992, the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 92 Official Journal of the European Communities No L 87/11 COMMISSION REGULATION (EEC) No 824/92 of 31 March 1992 amending the list annexed to Regulation (EEC) No 3715/91 establishing, for 1992, the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres No 3715/91 of one vessel that no longer meets the requi ­ rements laid down in Article 1 (2) of Regulation (EEC) No 3554/90 ; whereas the national authorities have provided all the information in support of the request required under Article 2 of Regulation (EEC) No 3554/90 ; whereas scrutiny of this information shows that the requirements of the Regulation are met ; whereas the vessel in question should be withdrawn from the list, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 3500/91 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3715/91 (4), as last amended by Regulation (EEC) No 555/92 Q, establishes for 1992 the list of vessels exceeding eight metres length overall permitted to fish for sole within certain areas of the Community using beam trawls of aggregate length exceeding nine metres ; Whereas the German authorities have requested with ­ drawal from the list annexed to Regulation (EEC) Article 1 The Annex to Regulation (EEC) No 3715/91 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Commission Manuel MARlN Vice-President 0 OJ No L 288, 11 . 10. 1986, p. 1 . O OJ No L 331 , 3 . 12. 1991 , p. 2. 0 OJ No L 346, 11 . 12. 1990, p. 11 . 0 OJ No L 351 , 20. 12. 1991 , p. 11 . 0 OJ No L 60, 5. 3. 1992, p. 11 . No L 87/ 12 Official Journal of the European Communities 2. 4. 92 ANNEX The following vessel is deleted from the list of Regulation (EEC) No 3715/91 : External identification M . . Radio call Port of Engine powerLetters + numbers Name 01 vessel sign registry (kW) GERMANY BX 765 Damkerort DERT Bremerhaven 221